   8:20-cv-00082-BCB-MDN Doc # 39 Filed: 10/23/20 Page 1 of 4 - Page ID # 76




                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEBRASKA


 WB MUSIC CORP., EASY ACTION
 MUSIC, HORI PRODUCTIONS
 AMERICA, INC., AF CIRCLE C FUND,
 L.L.C. a/b/a ARLOVOL MUSIC,
                                                         Case No. 8:20-cv-00082-BCB-MDN
                   Plaintiffs,

   vs.                                                                 ANSWER

 IMAGINATION INDUSTRIES, INC.,
 CASEY ROWE,

                  Defendants.


         COMES NOW, the Defendants Imagination Industries, Inc. and Casey Rowe, and for their

joint Answer to the Complaint filed herein do hereby state and aver as follows:

   1. The Defendants admit the allegations contained in paragraph 1 of the Complaint

   2. The Defendants admit the allegations contained in paragraph 2 of the Complaint.

   3. The Defendants admit the allegation in paragraph 3 of the Complaint that the Plaintiff is

         alleging three causes of action for copy right infringement, but is without knowledge of the

         allegations as set forth in Schedule A and so generally denies the remaining allegations of

         paragraph 3 of the Complaint. .

   4. The Defendants are without knowledge as to the ownership of the copyrights alleged in

         schedule A and so generally denies the allegations contained in paragraph 4 of the

         Complaint.

   5. The Defendants admits the allegation contained in paragraph 5 of the Complaint that

         Imagination Industries, Inc. Is a corporation organized under the laws of the State of
8:20-cv-00082-BCB-MDN Doc # 39 Filed: 10/23/20 Page 2 of 4 - Page ID # 77
   Nebraska, but denies that the principal place of business is 2607 South 120th Street, Omaha,

   Nebraska 68124, and specifically alleges that the principal place of business is 7402 F

   Street, Omaha Nebraska as alleged in paragraph 6 of the Complaint.

6. The Defendants admit the allegations contained in paragraph 6 of the Complaint.

7. The Defendants admit the allegations contained in paragraph 7 of the Complaint.

8. The Defendants admit the allegations contained in paragraph 8 of the Complaint.

9. To the extent Defendants Imagination Industries, Inc. and Casey Rowe need to made

   statements about Hugh Abrahamson, the Defendants admit paragraph 9 of the Complaint.

10. The Defendants admit the allegation contained in paragraph 10 of the Complaint that Casey

   Rowe is the principal officer of Imagination Industries, Inc. And denies the remainder of

   the allegations contained therein.

11. The Defendant admit the allegations contained in paragraph 11 of the Complaint that Casey

   Rowe is still responsible for the ongoing operations of imagination Industries, Inc. But

   denies the remainder of the allegations contained in paragraph 11 of the Complaint.

12. The Defendants admit the allegations contained within paragraph 12 of the Complaint, to

   the extent is applies to Defendants Imagination Industries Inc. and Casey Rowe.

13. The Defendants specifically deny that at the present time they are receiving any financial

   benefit from any operation that is occurring at American Dream as alleged in paragraph 13

   of the Complaint and that American Dream is presently a financial detriment to the

   Defendants.

14. The Defendants are without knowledge as to the allegations contained in paragraph 14 of

   the Complaint and so generally deny the same.

15. The Defendants are without knowledge as to the allegations contained in paragraph 15 of

   the Complaint and so generally deny the same.

                                            2
8:20-cv-00082-BCB-MDN Doc # 39 Filed: 10/23/20 Page 3 of 4 - Page ID # 78
16. The Defendants deny the allegations contained within paragraph 16 of the Complaint.

17. The Defendants deny the allegations contained within paragraph 17 of the Complaint.

18. The Defendants deny the allegations contained within paragraph 18 of the Complaint.

19. The Defendants deny intentionally presenting copyrighted material as alleged in paragraph

   19 of the Complaint.

20. The Defendants are without knowledge as to the allegations contained within paragraph 20

   of the Complaint and so generally deny the same.

21. The Defendants are without knowledge as to the allegations contained within paragraph 21

   of the Complaint and so generally deny the same.

22. The Defendants are without knowledge as to the allegations contained within paragraph 22

   of the Complaint and so generally deny the same.

23. The Defendants are without knowledge as to the allegations contained within paragraph 23

   of the Complaint and so generally deny the same.

24. The Defendants admit the allegations contained within paragraph 24 of the Complaint that

   the names songs was played on the named dates, but the Defendants deny any intentional

   infringement of any copyright and deny making any threat of any kind to any person or

   entity to infringe in the future.

25. The Defendants are without knowledge as to the ownership of the copyrighted material and

   so denies the allegation in paragraph 25 that the Plaintiff is the owner of the material. The

   Defendants admit those allegations in paragraph 25 that its agents servants and employees

   had not obtained a license from the Plaintiffs or other owners to play the copyrighted

   material. The Defendants are without knowledge as to whether the performers were

   licensed to place the material and so generally deny the allegation that the performers were

   playing without a license. The Defendants affirmatively allege that Defendant Casey Rowe

                                            3
   8:20-cv-00082-BCB-MDN Doc # 39 Filed: 10/23/20 Page 4 of 4 - Page ID # 79
       inquired with Villains Dance, the performers on the dates October 12th and 13th, 2019 if

       they had a license to play all of the songs they intend to play, and had received an answer

       in the affirmative.

   26. The Defendants specifically deny the allegations contained in paragraph 26 of the

       Complaint.

   27. The Defendants are without knowledge as to any other unauthorized performances and so

       generally deny the allegations contained in paragraph 27 of the Complaint.

   28. The Defendants are without knowledge as to the ownership of any copyright and so

       generally denies the allegations contained in paragraph 28 of the Complaint.

   29. The Defendants are without knowledge as to the allegations contained in paragraph 29 of

       the Complaint and so generally denies the same.

       WHEREFORE having fully Answered the Plaintiffs Complaint the Defendants

Imagination Industries, Inc. and Casey Rowe pray that the Complaint be dismissed.


                                                            IMAGINATION INDUSTRIES,
                                                            Inc., Casey Rowe.
                                                            Defendants

                                                    By:     _s/Justin A. Quinn______________
                                                            Justin A. Quinn #23509
                                                            540 Douglas Building
                                                            209 South 19th Street
                                                            Omaha, NE 68102
                                                            Telephone: 402.346.2500
                                                            Facsimile: 402.346.2500
                                                            Attorney for Defendants

                                CERTIFICATE OF SERVICE
       The undersigned was served by uploading a copy to the United States electronic Filing
system with instructions to serve the same this 23rd day of October, 2020 upon the Plaintiffs
through counsel:

       Mark Novotny
                                                             _s/Justin A. Quinn___________

                                                4
